Citation Nr: 0947457	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) by reason of service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and October 2004 of the RO.  

In a July 2007 decision, the Board took jurisdiction of the 
issue of a TDIU rating because it had been expressly raised 
or reasonably indicated by the record in connection with the 
Veteran's claims for higher ratings for his bilateral foot 
disability.  The Board cited to VAOGCPREC 6-96 (Aug. 16, 
1996); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); and EF v. Derwinski, 1 
Vet. App. 324 (1991).  

In November 2008, the Board remanded the case to the RO for 
additional development of the record.  

The issue of a TDIU rating prior to July 28, 2004 is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection is in effect for hallux valgus of the 
right foot rated as 10 percent disabling from May 23, 1997, 
20 percent disabling on December 26, 2001, and 30 percent 
disabling from July 9, 2004; hallux valgus of the left foot 
rated as 10 percent disabling on May 23, 1997, 20 percent 
disabling from December 26, 2001, and 30 percent disabling on 
July 9, 2004; generalized anxiety disorder rated as 30 
percent disabling on December 26, 2001, 50 percent disabling 
on July 29, 2004, and 70 percent disabling on May 21, 2007; a 
back disability rated as 10 percent disabling on December 26, 
2001; and left hip dysfunction with arthralgia, right hip 
dysfunction with arthralgia, left knee arthralgia, and right 
knee arthralgia all rated at no percent on March 30, 2004.   

2.  Prior to July 29, 2004, the Veteran had a combined 
compensation rating of 60 percent; however, from July 29, 
2004 to May 20, 2007, he had a combined compensation rating 
of 80 percent; he has a current combined rating of 90 
percent.  

4.  Since July 29, 2004, the service-connected disabilities 
are shown to preclude the Veteran from securing or following 
a substantially gainful occupation consistent with his 
educational background and job experience.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based upon 
individual unemployability by reason of service-connected 
disability are met, beginning on July 29, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2003, before the 
initial original adjudication of the claim.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for a 
total rating based upon individual unemployability, as well 
as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

An August 2007 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates and 
his claim was readjudicated in February 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for a TDIU rating, and the 
duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from July 1997 to April 2009 were 
obtained and associated with the claims folder.  Private 
treatment records have been obtained.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in 
2002, 2003, 2004, and 2008 to obtain medical evidence as to 
the severity of the Veteran's disabilities and how the 
disabilities affect the Veteran's employability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 
percent, a total rating due to individual unemployability may 
nonetheless be assigned if a veteran is rendered unemployable 
as a result of service-connected disabilities, provided that 
certain regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income..."  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether the 
veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  


Analysis

Service connection is in effect for hallux valgus of the 
right foot rated as 10 percent disabling on May 23, 1997, 20 
percent disabling on December 26, 2001, and 30 percent 
disabling on July 9, 2004; hallux valgus of the left foot 
rated as 10 percent disabling on May 23, 1997, 20 percent 
disabling from December 26, 2001, and 30 percent disabling on 
July 9, 2004; generalized anxiety disorder rated as 30 
percent disabling on December 26, 2001, 50 percent disabling 
on July 29, 2004, and 70 percent disabling on May 21, 2007; a 
back disability rated as 10 percent disabling on December 26, 
2001; and left hip dysfunction with arthralgia, right hip 
dysfunction with arthralgia, left knee arthralgia, and right 
knee arthralgia all rated at no percent on March 30, 2004.  

Significantly, beginning on July 29, 2004 to May 21, 2007, 
the Veteran had a combined compensation rating of 80 percent; 
thereafter, he was assigned a combined compensation rating of 
90 percent.   

Thus, the Veteran is shown to meet the schedular criteria of 
38 C.F.R. § 4.16(a) with a combined rating of 80 percent (and 
one single disability rated at 50 percent) beginning on July 
29, 2004.  

The remaining issue is whether the service-connected 
disabilities preclude him from engaging in substantial 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's employment history, he has been 
employed as a carpenter and in the construction since 
service.  See the Veteran's statement dated in December 2001.  
The Veteran was trained in construction in the Marines.  His 
DD Form 214 indicates that the Veteran's military occupation 
was combat engineer.  

The evidence of record shows that the Veteran has three years 
of a high school education and has a GED.  The Veteran 
reported that he was last employed in 2003 as a carpenter for 
a window and door company.  

The Veteran stated that from March 2000 to 2003, he worked 20 
hours a month in that position and he made $2,500 to $3,500 a 
month.  He stated that he became too disabled to work in 
2003.  See the Veteran's March 2009 formal application for 
increased compensation based on unemployability.  

In discussing the unemployability criteria, the Court has 
indicated that the unemployability question, or the veteran's 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  

The Veteran asserts that the pain from these disabilities 
affect his ability to work as a carpenter and prevents him 
from climbing ladders or carry work materials.  He stated 
that, in 2001, he was only able to work 2 to 3 days a week 
and his wages in 2001 were $12,500.00.  See the Veteran's 
statement dated in December 2001.  

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).  

The Veteran reported that, for 2001, his income was $12,500.  
The poverty threshold for one person with a dependent for 
2001 according to the Census Bureau is $11,920.00 
(householder under age 65).  

The Veteran reported that, for 2002, he made $2,500 to $3,500 
a month, which results in a minimum annual income of $30,000.  
The poverty threshold for one person with a dependent for 
2002 according to the Census Bureau is $12,100.00 
(householder under age 65).  

A November 2003 VA examination report indicates that the 
Veteran worked as a contractor.  Reportedly, working was more 
difficult due to the his service-connected foot disabilities 
because he was unable to tolerate standing on his feet for 
more than 4 hours at a stretch in a job that required longer 
hours on his feet or tolerate walking and climbing ladders.  

The examiner stated that it would appear from the Veteran's 
own submission that he was not totally unemployable and would 
require significant changes in hours and tasks he performed 
as a contract carpenter.  

A July 2004 VA foot examination report indicates that the 
Veteran was a carpenter with his significant physical 
impairment from the feet and associated joint arthralgia.  
Reportedly, he was unable to work a full 8 hour day.  He was 
able to work 20 hours a week and had not been hired because 
of his orthopedic problems and not being covered by Workers 
Compensation.  

The diagnosis was that of severe foot deformity with marked 
hallux valgus of the great toe and hallux varus of the 5th 
toes bilaterally.  The examiner stated that the Veteran had 
severe occupational alteration associated with his foot 
deformity affecting multiple other joints.  

A July 2004 VA joints examination report indicates that the 
diagnosis, in pertinent part, was that of severe foot 
deformity, hallux valgus of the large toe and hallux varus of 
the 5th toe with gait alteration and ambulation on the 
lateral aspect of the foot; severe arthralgias in multiple 
lower extremity joints to include the knees, and hip, and 
chronic back dysfunction.  

The report indicates that the Veteran had increasing 
difficulties at work due to his physical limitation and was 
unable to work a full week as a carpenter or to get work 
because of his physical limitations for insurance purposes.  

The examiner stated that occupationally, the Veteran was 
totally dependent on his body for his livelihood and was 
severely stressed currently because of is inability to meet 
financial obligations because of his inability to perform 
normal work activity related to his severe orthopedic 
impairment.  

The Veteran was afforded another VA examination in April 
2008.  The examiner opined that the service-connected hallux 
valgus was not severe enough to make an individual unfit for 
work.  See also the June 2008 statement by this examiner.  

However, the medical evidence establishes that the service-
connected generalized anxiety disorder causes significant 
occupational impairment at least as early as July 29, 2004.  

In a July 29, 2004 statement, the Veteran's treating VA 
social worker indicated that the Global Assessment of 
Functioning (GAF) score for the Veteran's service-connected 
generalized anxiety disorder was 45 which is indicative of 
significant impairment and an inability to hold a job.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communications (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Id.  

An April 2008 VA psychiatric examination report indicates 
that the examiner indicated that the Veteran displayed marked 
impairment in occupational functioning.  The examiner opined 
that the Veteran's mental disability diagnosed generalized 
anxiety disorder did render him unemployable.  The examiner 
noted that the Veteran truly believed that he was not capable 
of working in the construction field or qualified to do any 
other type of work.  

The Axis I diagnosis was generalized anxiety disorder and the 
examiner indicated that the Veteran suffered from crippling 
anxiety.  The Veteran's GAF score was 45.  

The Board finds the medical evidence establishes that the 
service-connected disabilities including the hallux valgus, 
the back condition with arthralgia of the hips and knees and 
the generalized anxiety disorder, have prevented the Veteran 
from securing or following a substantially gainful occupation 
consistent with his education and work background beginning 
on July 29, 2004 when he first met the schedular criteria of 
38 C.F.R. § 4.16.  

Accordingly, on this record, a total rating based on 
unemployability by reason of service-connected disability 
beginning on July 29, 2004.  


ORDER

A total rating based on unemployability by reason of service-
connected disability beginning on July 29, 2004 is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  


REMAND

For the period prior to July 29, 2004, the Veteran had a 
combined service-connected rating of 60 percent and did not 
meet the schedular criteria of 38 C.F.R. § 4.16(a).  

The RO did not consider the provisions of 38 C.F.R. § 4.16(b) 
when adjudicating this claim in that it did not address 
whether the case must be referred to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular total rating prior to July 29, 2004.   

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO should consider whether this case 
should be referred to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular total 
rating based upon individual 
unemployability by reason of service-
connected disability under the provisions 
of 38 C.F.R. § 4.16(b) for the period 
prior to July 29, 2004.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an appropriate 
period of time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


